          Case 1:18-cv-01037-PAC Document 42 Filed 11/28/18 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------- x
ALEJANDRO HUGGINS, on behalf of                    :
himself and others similarly situated              :
                                                   :
                   Plaintiff, and Lead             :
                   Plaintiff for the Proposed :        Civil Action No. 18-001037-PAC
                   Class,                          :
 v                                                 :   NOTICE OF MOTION TO OVERRULE
                                                   :   OBJECTIONS TO AND TO COMPEL
CHESTNUT HOLDINGS INC.; 1425 U                     :   RESPONSES TO REQUESTS FOR
LLC; and JONATHAN WIENER                           :   PRODUCTION AND
                                                   :   INTERROGATORIES
                   Defendants                      :
-------------------------------------------------- x




To:     Daniel C. Moreland
        Neresa De Biasi
        Clifton Budd & DeMaria, LLP
        Attorneys for Defendants
        350 Fifth Avenue, Suite 6110
        New York, New York 10118



        PLEASE TAKE NOTICE that upon the attached Declaration of Scott Simpson, dated

November 28, 2018, and the exhibits annexed thereto, the accompanying Memorandum of Law in

Support of Plaintiff’s Motion to Overrule Objections to and to Compel Responses to Requests for

Production and Interrogatories, and upon all prior pleadings and proceedings herein, Plaintiff

Alejandro Huggins, through his attorneys, Beranbaum Menken LLP, will move this Court before

the Honorable Paul A. Crotty, United States District Judge, at the United States Courthouse, 500

Pearl Street, New York, New York, Courtroom 14C, for an Order pursuant to Fed. R. Civ. P. 37

overruling Defendants’ objections to Plaintiff’s Requests to Produce 11, 13, 16-19, 21-26, and 30,
          Case 1:18-cv-01037-PAC Document 42 Filed 11/28/18 Page 2 of 2




and Defendant’s objections to Plaintiff’s Interrogatories 1, 6, 8, and 9, and compelling Defendants

to provide responsive documents to Plaintiff’s Requests to Produce 11, 13, 16-19, 21-26, and 30,

and Interrogatories 1, 6, 8, and 9 by a date certain, and for any other such relief as the Court finds

just and proper.




Dated: New York, New York                                     /s/ Brenna Rabinowitz
       November 28, 2018                                      Brenna Rabinowitz
                                                              Scott Simpson
                                                              Beranbaum Menken LLP
                                                              Attorneys for Plaintiff
                                                              80 Pine Street
                                                              New York, NY 10005
                                                              Tel: 212-509-1616
                                                              Fax: 212-509-8088




                                                  2
